Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance (Applicants' amendment filed on 1/27/2021 has been fully reviewed and is sufficient to overcome previous objection):
Ehrmann et al. (USPAP. 20150008929) discloses an apparatus for detecting the state of a checkable storage battery in a vehicle having at least two vehicle onboard power supply systems of different operating voltages is provided. The vehicle onboard power supply systems are coupled by a DC/DC converter, which converts a first DC voltage of a first vehicle onboard power supply system into a second DC voltage of the storage battery in the second vehicle onboard power supply system. The vehicle onboard power supply systems have a control device that includes a test signal module configured to supply a test signal via the DC/DC converter to the checkable storage battery, a measured value detection module configured to measure the reaction values of the checkable storage battery, and an evaluation module configured to detect the state of the storage battery from the measured reaction values (Abstract; Pars. 22-28).
Sarfert (USPAP. 20020169581) discloses a method and a device for state sensing of a technical system, such as an energy store, in which performance quantities are measured and supplied to a state estimation routine, which determines the state variables characterizing the current system state using a model based on system-dependent model parameters and the measured performance quantities. To improve state estimation, the measured performance 
Kim et al. (USPAP. 20150070024) discloses A battery pack including a battery coupled to a load and a charging device, and comprising at least one battery cell, and a battery management unit for controlling charging of the battery from the charging device and discharging of the battery to the load, wherein the battery management unit includes a measuring unit for generating cell voltage data and current data by measuring a cell voltage and a current of the at least one battery cell, a capacity estimating unit for generating current capacity data based on the cell voltage data and the current data, an internal resistance estimating unit for generating current internal resistance data based on the cell voltage data and the current data, and a state of health (SOH) estimating unit for estimating an SOH of the at least one battery cell based on the current capacity data and the current internal resistance data (Abstract; Pars. 68-76).
Regarding claim 1, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "ascertaining, by a measurement circuit formed between the AC/DC converter…adjusting the current response or the voltage reponse for an effect of capacitances or impedances determined in advance, the capacitances or impedances located outside of the battery system and acting on the measurement circuit; ascertaining an occurring phase shift from the adjusted current response or the adjusted voltage response, and deriving parameters for a statement about the state of charge or about the state of health of the 
Claims 2 and 10-17 depend from allowed claim 1 and therefore are also allowable.
Regarding claim 3, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "determine in advance capacitances or impedances located outside of the battery system and acting on the measurement circuit, adjust each current response or each voltage response for the effect of the capacitances or impedances determined in advance, ascertain an occurring phase shift from each adjusted current response or each adjusted voltage response, and derive parameters for a statement about the state of charge or about the state of health of the battery system from the phase shifts" in combination with other limitations in the claims as defined by Applicant. 
	Claims 4-9 depend from allowed claim 3 and therefore are also allowed.
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        February 9, 2021